EXHIBIT HURON CONSULTING GROUP INC. UNAUDITED PRO FORMA FINANCIAL INFORMATION The following unaudited pro forma financial information reflects the estimated effect of the acquisition of Stockamp & Associates, Inc. (“Stockamp”) by Huron Consulting Group Inc. (the “Company”). The unaudited pro forma consolidated balance sheet as of June30, 2008 combines the respective balance sheets of the Company and Stockamp as if the acquisition was consummated on June30, 2008. The unaudited pro forma consolidated statements of income for the year ended December31, 2007 and for the six months ended June30, 2008 combine the respective statements of income of the Company and Stockamp as if the acquisition was consummated on January1, 2007. The unaudited pro forma balance sheet and consolidated statements of income are based on the purchase method of accounting and the pro forma adjustments as described in the accompanying notes. Such pro forma adjustments give effect to transactions that are directly attributable to the acquisition and are factually supportable. Pursuant to the asset purchase agreement, additional purchase consideration is payable to the sellers of Stockamp if specific performance targets are met over the period beginning on July8, 2008 through December31, 2011. The amount of additional purchase consideration that may become payable is not determinable at this time and therefore, the pro forma statements do not reflect the potential impact of such contingent payments. The allocation of the purchase price is preliminary and is subject to refinement pending the completion of a valuation of the intangible assets acquired and the final net working capital adjustment. The unaudited pro forma financial information should be read in conjunction with Stockamp’s financial statements and notes thereto, which are filed as Exhibits 99.1 and 99.2 to this Current Report on Form 8-K/A. The unaudited pro forma financial information should also be read in conjunction with the Company’s consolidated financial statements and notes thereto for the year ended December31, 2007 included in the Company’s Annual Report on Form10-K, as well as the Company’s Quarterly Reports on Form 10-Q for the periods ended March31, 2008 and June30, 2008. The unaudited pro forma consolidated financial information is not necessarily indicative of what actually would have occurred if the acquisition had been effective for the periods presented and should not be taken as representative of the Company’s future consolidated results of operations or financial position. - 1 - HURON CONSULTING GROUP, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AS OF JUNE30, 2008 (In thousands) Company Stockamp Pro Forma Adjustments Note Pro Forma Combined Assets Current assets: Cash and cash equivalents $ 14,335 $ 10,912 $ (10,912 ) (4 ) $ 14,335 Receivables and unbilled services, net 133,453 6,962 — 140,415 Income tax receivable 7,636 — — 7,636 Deferred income taxes 13,960 — — 13,960 Other current assets 13,298 1,056 (38 ) (4 ) 14,316 Total current assets 182,682 18,930 (10,950 ) 190,662 Property and equipment, net 44,378 1,510 198 (3 ) 46,086 Deferred income taxes 2,662 — — 2,662 Other non-current assets 12,876 — — 12,876 Intangible assets, net 10,519 — 32,900 (3 ) 43,419 Goodwill 246,386 — 185,183 (3 ) 431,569 Total assets $ 499,503 $ 20,440 $ 207,331 $ 727,274 Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ 24,344 $ 1,487 $ 15,000 (2 ) $ 41,884 2,352 (2 ) (1,299 ) (4 ) Accrued payroll and related benefits 29,490 6,595 (3,733 ) (4 ) 32,352 Income tax payable 2,843 — — 2,843 Deferred revenues 7,377 6,338 (2,565 ) (4 ) 11,150 Collections in excess of amounts earned — 15,022 (15,022 ) (4 ) — Current portion of deferred compensation liability — 2,517 (2,517 ) (4 ) — Current portion of notes payable and capital lease obligations 23,246 19 — 23,265 Total current liabilities 87,300 31,978 (7,784 ) 111,494 Non-current liabilities: Deferred compensation and other liabilities 5,233 55,545 (55,545 ) (4 ) 5,233 Capital lease obligations 127 57 — 184 Bank borrowings 179,500 — 168,520 (2 ) 348,020 Deferred lease incentives 9,046 — — 9,046 Total non-current liabilities 193,906 55,602 112,975 362,483 Stockholders’ equity (deficit) 218,297 (67,140 ) 35,000 (2 ) 253,297 67,140 (4 ) Total liabilities and stockholders’ equity $ 499,503 $ 20,440 $ 207,331 $ 727,274 See accompanying notes. - 2 - HURON CONSULTING GROUP, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER31, 2007 (In thousands, except per share amounts) Company Stockamp Pro Forma Adjustments Note Pro Forma Combined Revenues and reimbursable expenses: Revenues $ 504,292 $ 71,368 $ — (1 ) $ 575,660 Reimbursable expenses 43,661 8,188 — 51,849 Total revenues and reimbursable expenses 547,953 79,556 — 627,509 Direct costs and reimbursable expenses (exclusive of depreciation and amortization shown in operating expenses): Direct costs 293,387 35,500 2,200 (5 ) 331,087 Intangible assets amortization 7,993 — 9,875 (6 ) 17,868 Reimbursable expenses 43,449 8,188 — 51,637 Total direct costs and reimbursable expenses 344,829 43,688 12,075 400,592 Operating expenses: Selling, general and administrative 102,176 23,460 313 (5 ) 122,835 (2,741 ) (7 ) (373 ) (8 ) Depreciation and amortization 17,207 413 2,107 (6 ) 19,727 Bonus distributions to owners — 27,500 (27,500 ) (5 ) — Total operating expenses 119,383 51,373 (28,194 ) 142,562 Operating income (loss) 83,741 (15,505 ) 16,119 84,355 Other expense (8,244 ) (8,968 ) 9,079 (7 ) (16,559 ) (8,426 ) (9 ) Income (loss) before provision for incometaxes 75,497 (24,473 ) 16,772 67,796 Income tax (expense) benefit (33,596 ) — 3,157 (10 ) (30,439 ) Net income $ 41,901 $ (24,473 ) $ 19,929 $ 37,357 Earnings per share: Basic $ 2.47 $ 2.11 Diluted $ 2.32 $ 1.95 Weighted average shares used in calculating earnings per share: Basic 16,944 771 (11 ) 17,715 Diluted 18,033 1,101 (11 ) 19,134 See accompanying notes. - 3 - HURON CONSULTING GROUP, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME FOR THE SIX MONTHS ENDED JUNE30, 2008 (In thousands, except per share amounts) Company Stockamp Pro Forma Adjustments Note Pro Forma Combined Revenues and reimbursable expenses: Revenues $ 282,802 $ 58,200 $ — $ 341,002 Reimbursable expenses 24,178 5,293 — 29,471 Total revenues and reimbursable expenses 306,980 63,493 — 370,473 Direct costs and reimbursable expenses (exclusive of depreciation and amortization shown in operating expenses): Direct costs 169,435 21,464 1,100 (5 ) 191,999 Intangible assets amortization 48 — 2,050 (6 ) 2,098 Reimbursable expenses 24,188 5,293 — 29,481 Total direct costs and reimbursable expenses 193,671 26,757 3,150 223,578 Operating expenses: Selling, general and administrative 61,942 12,716 157 (5 ) 72,716 (722 ) (7 ) (1,377 ) (8 ) Depreciation and amortization 10,508 200 1,053 (6 ) 11,761 Total operating expenses 72,450 12,916 (889 ) 84,477 Operating income 40,859 23,820 (2,261 ) 62,418 Other expense (4,456 ) (4,577 ) 4,641 (7 ) (8,605 ) (4,213 ) (9 ) Income before provision for incometaxes 36,403 19,243 (1,833 ) 53,813 Income tax expense (16,381 ) — (7,139 ) (10 ) (23,520 ) Net income $ 20,022 $ 19,243 $ (8,972 ) $ 30,293 Earnings per share: Basic $ 1.15 $ 1.63 Diluted $ 1.10 $ 1.57 Weighted average shares used in calculating earnings per share: Basic 17,465 1,101 (11 ) 18,566 Diluted 18,197 1,101 (11 ) 19,298 See accompanying notes. - 4 - HURON CONSULTING GROUP INC. NOTES TO UNAUDITED PRO FORMA FINANCIAL INFORMATION (1) Historical Stockamp Revenue Recognition – Stockamp earns revenue primarily from consulting services, software licensing, and software support and maintenance services.Consulting fees include amounts which are fixed and determinable along with contingent fees.Contingent-based fee engagements tie fees to the attainment of contractually defined objectives, which are frequently based upon measurable improvements in the client’s cash flows or revenues.Historically, Stockamp’s engagement contract language does not allow for contingent fee revenue recognition under generally accepted accounting principles in the United States (“GAAP”) until upon the completion of the engagement when the defined objectives are measured.Because a number of engagements containing contingent-based fees commenced in 2007 but will not be completed until 2008, a significant amount of cash collections was deferred at December31, 2007 (representing a $13.5million increase from December31, 2006), as presented on Stockamp’s balance sheet included in Exhibit 99.1 of this Current Report on Form 8-K/A (“Exhibit 99.1”).These amounts will be generally recognized as revenue in 2008.On a prospective basis, Stockamp’s engagement contract language will be revised to allow for GAAP revenue recognition of contingent-based fees throughout the engagement period as opposed to all at the conclusion of the engagement.Stockamp’s historical revenue recognition policy is described in further detail in the notes to its financial statements included in Exhibit 99.1. (2) This adjustment is to record the funding of the acquisition, which consisted of the following (in thousands): Bank borrowings $ 168,520 Common stock issued (770,518 shares) 35,000 Common stock issued and deposited into escrow (330,222 shares) 15,000 Transaction costs 1,195 Preliminary working capital adjustment 1,157 Total purchase price $ 220,872 In connection with the acquisition, the Company borrowed $168.5million under its bank credit agreement and issued 1,100,740 shares of common stock with an aggregate value of $50.0million.Borrowings under the bank credit agreement currently bear an interest rate of approximately 5.0%.Also, pursuant to the asset purchase agreement, the purchase price will include a working capital adjustment. (3) The purchase price was allocated, based on a preliminary valuation, as follows (in thousands): Assets purchased $ 9,688 Liabilities assumed (6,899 ) Intangible assets identified 32,900 Goodwill 185,183 Total purchase price $ 220,872 (4) This adjustment is to eliminate the assets and liabilities that the Company did not acquire or assume. - 5 - (5) This adjustment is to record contractual obligations pursuant to employment agreements entered into between the Company and former Stockamp stockholders in connection with the acquisition and to reverse their respective bonus distributions recorded on Stockamp’s historical financial statements. (6) This adjustment is to record, based on a preliminary valuation,estimated amortization expense for identifiable intangible assets as presented in the table below (in thousands).Amortization expense for customer contracts is recognized based on projected discounted cash flows in each of the year beginning on January31, 2007. Amortization expense for internally-developed software, non-competition agreements and the trade name are recognized on a straight-line basis. Intangible Asset Preliminary Value Estimated Useful Life Year Ended December31, 2007 Six Months Ended June 30, 2008 Customer Contracts $ 16,300 96 months $ 7,625 $ 925 Internally-developed software $ 9,000 48 months 2,250 1,125 Total $ 9,875 $ 2,050 Non-competition agreements $ 4,000 72 months $ 667 $ 333 Trade name $ 3,600 30 months 1,440 720 Total $ 2,107 $ 1,053 (7) This adjustment is to reverse service and interest costs relating to Stockamp’s deferred compensation plan, which the Company did not purchase (in thousands): Year Ended December31, 2007 Six Months Ended June 30, 2008 Service cost $ 2,741 $ 722 Interest cost 9,079 4,641 Total $ 11,820 $ 5,363 (8) This adjustment is to reverse legal, accounting and other professional fees incurred by Stockamp relating to the acquisition. (9) This adjustment is to record interest expense relating to borrowings of 168.5million on the acquisition date, calculated as follows (in thousands): Year Ended December31, 2007 Six Months Ended June 30, 2008 Borrowings $ 168,520 $ 168,520 Interest rate 5.0 % 5.0 % Interest expense – 12 months $ 8,426 — Interest expense – 6 months — $ 4,213 The $168.5million of borrowings bear interest at LIBOR plus a spread, which is based on the Company’s debt to earnings before interest, depreciation and amortization ratio, as specified in the bank credit agreement.A variance of 0.125% in the interest rate would have a $210,650 and - 6
